          Case 7:19-cv-10901-PMH Document 67 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAWN BROOKS,
                           Plaintiff,                         ORDER

                     -against-                                19-CV-10901 (PMH)
WESTCHESTER COUNTY JAIL, et al.,
                           Defendants.


PHILIP M. HALPERN, United States District Judge:

         Defendant C.O. Hughes (“Defendant”) provided to the Court a video from October 9,

2019. (See also Doc. 53-7). The video provided to the Court required a third-party application to

be installed for the material to be viewed. The Court does not download or install third-party

applications to its computers for security reasons. There are no exceptions to this policy.

         Accordingly, Defendant is directed to provide to the Court a copy of the video that can be

viewed with Windows Media Player or the Microsoft Photos application by 5:00 p.m. on July 27,

2021. The Clerk of the Court is respectfully directed to mail a copy of this Order to Plaintiff.




                                                  SO ORDERED:

Dated:     White Plains, New York
           July 26, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge
